Case 1:19-cv-09834 Document1 Filed 10/24/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALLISON ARENSON,
Plaintiff,
COMPLAINT
-against-
UBER TECHNOLOGIES, INC.,

Defendant.
veeeeeeeenenneee _ . .

 

Plaintiff, Allison Arenson, by and through her attorneys, Robert Blossner and Vik

Pawar, Esqs., hereby alleges as follows:

JURISDICTION
l. The action is brought pursuant to 28 U.S.C. §1332.
VENUE
2 Venue is properly laid in the Southern District of New York under 28 U.S.C. §

1391(b), in that it is the District in which the claims arose.

JURY DEMAND

4

3. Plaintiff respectfully demands a trial by jury of all issues in the matter pursuant to
Fed. R. Civ. P. 38 (b).

PARTIES

4. Plaintiff is a citizen and resident of the State of New York. Plaintiff is an attorney
licensed to practice in the State of New York and is employed by the New York City Police
Department.

5: Upon information and belief, at all times hereinafter mentioned, defendant,
Case 1:19-cv-09834 Document1 Filed 10/24/19 Page 2 of 6

UBER INC. (“UBER”) is a California corporation.

6. Non-party Gurpreet Singh (“SINGH”) is/was an employee/agent/driver for
defendant, UBER an international company providing car services “on demand” for millions of

riders annually.

Ts At all times hereinafter mentioned, non-party SINGH was operating a 2011

Toyota motor vehicle (“Vehicle”) bearing New York State license number T655588C with the
permission, consent, authority and to a written agreement with UBER and in furtherance of the
business of and in the scope of his employment with UBER.

8. At all times hereinafter mentioned, SINGH paid for and downloaded proprietary
software of defendant UBER that enabled him to communicate with and transport passengers also
using defendant's proprietary software in order to become an Uber driver and access software that
enabled him to receive requests for Uber rides by passengers.

10. Without the usage of the software, drivers like SINGH could not become Uber
drivers or perform their functions as Uber drivers.

11. Through operation of the UBER software application, SINGH was not advised of
a new passenger’s destination until that passenger was picked up.

12. UBER does not require that its drivers have unique skills of the type that
independent contractors would.

13. UBER caused to be provided training, assistance in getting a clearance and TLC
license and medical exam and defensive driving courses for SINGH.

14. UBER only required SINGH maintain liability insurance at minimum levels

required by state and local law.
Case 1:19-cv-09834 Document1 Filed 10/24/19 Page 3 of 6

15. To recruit and encourage individuals like SINGH, UBER offered guaranteed
wages.

16. UBER provided the electronic means by which passengers would request travel
with Uber using SINGH as a driver.

17. | UBER requires that Uber drivers such as SINGH maintain what they call a
“minimum average rating” from passengers. If Uber drivers do not maintain such rating, they lose
access to defendant UBER’s proprietary software, and accordingly, the ability to earn money from
transporting passengers.

18. Defendant UBER coordinates payments to drivers such as SINGH and requires
individuals like him to post a sign with the logo "UBER" on it so that it was viewable from outside
of the subject vehicle to passerby, pedestrians and UBER customers/riders.

19. By agreement with Uber drivers, a driver's "territory" means the city or metro area
in the United States in which he or she is enabled by the "Drive App" to receive requests for
Transportation Services."

20. Utilizing proprietary software, UBER controlled and limited the geographic range
or "territory" in which SINGH could operate as an Uber driver. By agreement with Uber drivers,
a driver's "territory" means the city or metro area in the United States in which he or she is enabled
by the "Drive App" to receive requests for Transportation Services."

21. | SINGH could not, and does not, influence corporate policy of defendant UBER.

22. The defendant, UBER app/communications system is a defectively designed
product because it actively encourages distracted driving.

23. That on or about October 28, 2016, at the time and locations as described above

in Plaintiff was a passenger as an UBER paying customer in the Vehicle driven by SINGH.
Case 1:19-cv-09834 Document1 Filed 10/24/19 Page 4 of 6

24. That at such time, place and positioning as described in the paragraphs above,
the SINGH did, abruptly and without warning, cause the vehicle he was operating to rapidly
decelerate and decrease the speed at which it had been proceeding, whereupon another vehicle
drove into, struck, and collided with the rear of the Toyota motor vehicle then being operated

by SINGH.

25. That immediately prior to attempting to slow down or stop the vehicle he was
driving, the SINGH appeared to be yelling very loudly into or at a cell phone or at what

appeared to be a GPS screen/UBER app.

26. That the striking of the Vehicle caused the plaintiff to be violently precipitated

forward and then backward and into the inside of the rear door of the vehicle.

QT. At all times hereinafter mentioned, defendant, UBER was vicariously liable for

the negligence of SINGH.

28. The occurrence was caused solely and wholly by reason of the negligence,
carelessness and recklessness of defendants in the ownership, operation, management, maintenance,
supervision, repair, use, care, control and/or negligent entrustment of their motor vehicle; in failing to
keep said motor vehicle under proper, prudent and reasonable control; in operating said motor vehicle
at an excessive, unreasonable and unlawful rate of speed under the conditions and circumstances
prevailing at or prior to the occurrence; in failing to obey traffic control devices then and there
prevailing; in driving said motor vehicle without due care or regard for other vehicles; in failing to
keep a proper look out; in failing to observe what was available to be observed; in failing to observe
the roadway; in failing to keep a safe and proper distance; in failing to yield the right of way; in failing

to sound a warning; in negligently causing said motor vehicle to violently strike plaintiff's motor
Case 1:19-cv-09834 Document1 Filed 10/24/19 Page 5 of 6

vehicle; in causing and permitting said motor vehicle to be operated in a manner contrary and in
violation of the statutes, codes, ordinances, rules and regulations then and there prevailing: in failing
and omitting to stop, turn or take proper evasive measures in order to avoid the aforesaid contact and
collision between said motor vehicle and plaintiff's motor vehicle although defendants had a full
opportunity to avoid same; in failing and omitting to obey and comply with the rules of the road; in
failing to operate said motor vehicle with due regard for the safety of others; in failing to make prompt
and timely use of brakes, signaling devices and/or steering mechanisms; in failing to have adequate
and efficient brakes; in failing to have adequate and efficient tires; in operating said motor vehicle in
such a negligent manner so as to precipitate the aforesaid occurrence; in failing to slow down said
motor vehicle; in failing to observe signs, signals and/or traffic control devices at the time and place
of the occurrence; in failing to use and/or properly use an audible signal; in failing to utilize proper
vehicle illumination; in failing to utilize a "hands free" mobile telephone or communication device;
in utilizing an electronic device that distracted defendant from the safe operation of said motor
vehicle: in operating said motor vehicle with an obstructed view; in negligently hiring, training,
instructing and/or supervising their agents, servants and/or employees; and in failing and omitting to
take prompt, proper and suitable precautions for plaintiff's safety.

29. Defendant UBER is vicariously liable for the injuries and damages caused by the
negligence of SINGH.

30. At the time of the accident described above, SINGH acted in his capacity as an
employee of defendant UBER within the scope of her duties by transporting passengers who had
used defendant's proprietary software to request an "Uber ride".

31. By reason of the foregoing, plaintiff sustained severe and permanent personal

injuries; and plaintiff was otherwise damaged.
Case 1:19-cv-09834 Document1 Filed 10/24/19 Page 6 of 6

32. By reason of the foregoing, Plaintiff sustained serious injuries as defined by section

5102(d) of the Insurance Law of the State of New York.

33. By reason of the foregoing, Plaintiff sustained serious injuries and economic loss
greater than basic economic loss as defined by section 5104 of the Insurance Law of the State of

New York.

34. By reason of the foregoing, plaintiff has been damaged in a sum which exceeds the

jurisdictional limits of all lower courts which would otherwise have jurisdiction.

WHEREFORE, the Plaintiff requests that this Court:

a. Award compensatory damages to Plaintiff against the Defendant, jointly and
severally, in the amount determined by the jury to be appropriate for the
compensation to plaintiff for her injuries;

b. Award the costs and expenses of this action to the Plaintiff;

c. Award punitive damages in an amount determined by the jury;

d. Award such other and further relief as this Court may deem appropriate.

Dated: New York, New York
October 24, 2019

        

(21\2)|57] 408
<TY
By: WW

Vik Pawar (VP9ON
Robert Blossner (RB0526)
Attorneys for Plaintiff
